Order entered October 12, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00685-CV

   TIFFANY LONG AND ALL OCCUPANTS, Appellant/Cross-Appellee

                                       V.

       PARATHEKE ENTERPRISES, LLC, Appellee/Cross-Appellant

               On Appeal from the County Court at Law No. 1
                          Grayson County, Texas
                   Trial Court Cause No. 2021-1-195CV

                                    ORDER

      Before the Court is appellee/cross-appellant’s October 11, 2022 unopposed

first motion for extension of time to file its combined appellee/cross-appellant’s

brief. We GRANT the motion and ORDER the brief be filed no later than

November 21, 2022.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE